 In theMatter of ExrREss PUBLISHING COMPANYandMAILERS LOCALUNION No. 41Case No. C-466Newspaper Publishing Industry-TrialPxansiner:possible stigma of prej-udice arising from statementof-Order:setting aside record and ordering newhearing before another Trial Dxaminer.Mr. Warren Woods,for the Board.Mr. Leroy G. Denman,of San Antonio, Tex., for the Company.Mr. L. M. Laudermilk,of San Antonio, Tex., for the Union.Mr. D. R. Dimuick,of counsel to the Board.ORDERJuly 8, 1938Upon charges duly filed by Mailers Local Union No. 41,herein called the Union, the National Labor Relations Board, hereincalled the Board, by Edwin A. Elliott, Regional Director for theSixteenth Region (Fort Worth, Texas), issued and duly served itscomplaint dated November 1, 1937, against Express Publishing Com-pany, San Antonio, Texas, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November13, 1937, the respondent filed its answer to the complaint denyingthat it had engaged in the unfair labor practices alleged therein,and denying that its business affects interstate commerce, within themeaning of the Act.Pursuant to notice a hearing was held in San Antonio, Texas, onNovember 22 and 23, 1937, before Waldo C. Holden, the Trial Ex-aminer duly designated by the Board.The Board, the respondentand the Union participated in the hearing, the first two being repre-sented by counsel and the latter by its secretary-treasurer.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.Subsequent to the hearing a brief was submitted by counsel forthe respondent.8 N. L. R. B., No. 1.9.162 DECISIONS AND ORDERS-163On March 7, 1938, the Trial Examiner filed his Intermediate Re-port in which he found that the respondent had engaged in certainunfair labor practices.On March 19, 1938, the respondent filed ex-ceptions to various rulings of the Trial Examiner and to the Inter-mediate Report.Thereafter the respondent requested a hearing be-fore the Board and permission to file briefs.Pursuant to notice, afurther hearing was held before the Board on June 9, 1938, in Wash-ington, District of Columbia.The respondent was represented bycounsel who participated in the oral argument,and submitted a brief.The Union did not appear.During the early part of the hearing the Trial Examiner statedthat he had seen an editorial in the respondent's newspaper whichreferred to the National Labor Relations Board.Upon being inter-rogated as to the meaning of his remark, the Trial Examiner madethe following statement:The statement is made by the Examiner primarily because ofthis fact.The Examiner's findings dnd ruling with respect toany hearing are bound` to be affected to some extent at leastby circumstances coming to the knowledge of theExaminerwhich in some way affects a particular situation.When suchrulings and findings are reviewed that review is solely on thebasis of the record in the case.Therefore, it is the purpose ofthe Examiner to include on the record, in so far as possible, suchcircumstances surrounding the case as have come to his knowl-edge, so that the findings and the review may be, in so far aspossible, on the same basis.Seasonable objections were made by the respondent on the basisthat the proceedings, by reason of the Trial Examiner's statement,were in violation of certain constitutional guarantees. In its excep-tions to the Intermediate Report of the Trial Examiner the re-spondent contends, inter alia, that the Intermediate Report shouldbe set aside and dismissed and a new hearing had before anotherTrial Examiner.Although it does not affirmatively appear that the TrialExaminerwas unable impartially to exercise his functions in the particular case,we will order that a new hearing before another Trial Examiner beheld in order to remove any possible stigma of "prejudice arisingfrom the Trial Examiner's statement.IT Is HEREBY ORDEREDthat the record in Case No. C-466, be, and ithereby is, set aside, and that a new hearing be held before anotherTrial Examiner.117218-39-vol 8-12